Citation Nr: 0923713	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1985 to October 
1987 and again from March 1993 to October 1998.  He also 
served in the Washington Army National Guard from October 
1998 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Indianapolis Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the Veteran's claims file was transferred to the jurisdiction 
of the Detroit, Michigan RO, which has certified the case for 
appellate review.
 

FINDING OF FACT

Current diagnoses of major depressive disorder and dysthymic 
disorder have not been clinically dissociated from depression 
clinically noted in service.  


CONCLUSION OF LAW

Major depressive disorder and dysthymic disorder were 
incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
In the present case, VA satisfied its duty to notify by means 
of June 2004 and January 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.

The Board observes that the aforementioned letters did not 
provide the Veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the Veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, it is noted that the Board makes 
no determination as to an effective date or disability rating 
to be assigned in conjunction with the award of benefits in 
this decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, VA and 
private treatment records, and records from the Office of 
Administrative Hearings in Olympia, Washington.  The Board 
notes that the record does not contain a complete copy of the 
Veteran's service treatment records.  Specifically, the 
record reflects that there are no records from the Veteran's 
first period of service.  Requests were made to the National 
Personnel Records Center (NPRC) for the Veteran's service 
treatment records, but no records were on file.  The Veteran 
was asked to submit copies of any of these records that he 
had in his possession.  However, he did not have any to 
submit.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's complete service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

A January 2007 statement from the Veteran demonstrates that 
the Veteran may have applied for Social Security 
Administration benefits.  The record does not contain a copy 
of the pertinent determination or the clinical records used 
therein.  However, the Board finds that to remand for such 
records would serve no useful purpose in light of the 
complete grant of benefits sought in this decision.  Thus, 
the Board concludes that further development with regard to 
VA's duty to assist would serve no useful purpose and that no 
prejudice to the veteran will result.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Veteran has been afforded the opportunity for a personal 
hearing on appeal.  He requested a hearing before the Board 
in Washington, D.C., for which he was scheduled to appear in 
June 2009.  However, the record reflects that the Veteran 
failed to report for such hearing.

The Board also acknowledges that the Veteran has not been 
afforded a VA examination.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  VA has a duty to 
obtain a medical examination if the evidence establishes: (1) 
a current disability or persistent or recurrent symptoms of a 
disability; (2) an in-service event, injury, or disease; and 
(3) the current disability may be associated with the in-
service event, but (4) there is insufficient evidence to make 
a decision on the claim. See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, the Board finds that 
there is sufficient evidence of record to support entitlement 
to the benefit sought.  Hence, there is no necessity of an 
examination in order to decide the claim on the merits. 

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a psychiatric disability, to include depression.  With 
respect to a current disability, the record reflects that the 
Veteran has been variously diagnosed with depression, major 
depressive disorder, and dysthymic disorder, generalized 
anxiety disorder and alcohol dependence since 2001.  

In a statement received in September 2004, the Veteran 
indicated that his depression is the result of the 
assignments that he was "forced to endure" while assigned 
to the 82nd (Airborne) Soldier Support Battalion.  According 
to the Veteran, his self esteem was greatly diminished when 
he tried out for the Special Forces Assessment and Selection 
and was dropped on two occasions.  He further indicated that 
such Army School Course was the only course that he did not 
pass and it made him feel like he was a failure and was 
incapable of completing personal commitments and goals.  He 
also reported that while assigned to the Finance Disbursing 
Office, one of his duties included auditing and verifying 
death gratuity packets to substantiate the printing of 
Treasury checks for the purposes of Death Gratuity payments 
to the families of soldiers.  He also indicated that while 
working as a cadre within the 8th Army Confinement Facility, 
one of his duties was that of an assistant mail clerk, which 
required him to open prisoner mail.  According to the 
Veteran, who indicated that he had to work 12 hours per day 
in the confinement facility, such position was depressing 
because it was not uncommon to read degrading comments and 
criticism, and about divorce issues, in the letters.  He 
further indicated that he requested an inner-post transfer, 
but that his request was denied and he was sent to a Stress 
Retreat Facility.

In support of his contentions that his depression began in 
service, is a November 1995 in-service Consultation Sheet, 
which shows that an examiner requested that the Veteran be 
evaluated for Antabuse therapy and depression.  A VA health 
psychology note, dated May 29, 2001, reflects that the 
Veteran reported he had "emotional cycles."  He indicated 
that he had been seen for depression while in the military, 
but that he had not pursued treatment therefor due to career 
concerns.  He indicated that some things will trigger 
depression.  When seen on June 28, 2001, the Veteran reported 
mood swings and depression.  He again reported a history of 
treatment for depression in the early 1990's while in the 
military.  He again complained of depression on October 26, 
2001.  The Veteran's service personnel records reflect that 
he earned points toward his military retirement for Reserve 
duty performed in 2001.  The specific dates of ACDUTRA or 
INACDUTRA service by the Veteran during 2001 have not been 
identified in the record.  

The remaining service treatment records, do not show that the 
Veteran complained of, or sought treatment for a pyschiatric 
disability, including depression.  Further, although the 
record contains a copy of a certificate that showed that the 
Veteran completed a Stress Management Seminar in February 
1997, there is no evidence that he was sent as a result of, 
or due to, depression.  Moreover, on a July 1998 Report of 
Medical History provided in conjunction with his separation 
examination, the Veteran denied a history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Additionally, on the corresponding 
Report of Medical Examination, the examiner indicated that 
the Veteran was psychiatrically normal.  The Board again 
recognizes that some of the Veteran's service treatment 
records have been reported to be unavailable.  However, the 
Veteran was provided the opportunity to submit alternate 
forms of evidence to show that his depression began in 
service. 

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  This is consistent with the Board's 
duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  Although the 
Veteran asserts that his current depression is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, he 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he has experienced 
certain psychiatric symptomatology, for example depression, 
since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

The Board acknowledges that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
such lack of contemporaneous evidence is for consideration in 
determining credibility.  Further, the Board notes that the 
lack of objective, clinical evidence of in-service complaints 
of, or treatment for depression or any other psychiatric 
disability is highly significant because service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Hence, the Board finds 
that the lack of such evidence in the record to be probative, 
and that such is given a lot of weight and credibility 
because this was at a time contemporaneous to his service.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
The Board again notes that the record is devoid of objective 
evidence of depression following discharge from active duty 
in October 1998 until 2001.  However, although it can not be 
confirmed from the documents of record that the Veteran 
experienced depression during a period of ACDUTRA in 2001, it 
also can not be confirmed from the documents of record that 
the Veteran's treatment for depression in May, June and 
October 2001 were not during a period of ACDUTRA.  As such, 
with resolution of doubt in the Veteran's favor, the Board 
finds that the assertions by the Veteran as to the onset and 
continuity of his depression, since service, to be credible. 

Further, the Board observes that although there is no 
clinical opinion of record which relates the Veteran's 
current depression, diagnosed as dysthymic disorder and major 
depressive disorder, to service, there is also no competent 
clinical evidence of record which dissociates the current 
diagnoses of dysthymic disorder and major depressive disorder 
from the depression noted in service.  Therefore, with 
resolution of doubt in the Veteran's favor, the Board finds 
that the evidence of record supports a grant of service 
connection for dysthymic disorder and major depressive 
disorder.  

The record does not demonstrate that the Veteran has been 
diagnosed with a current psychosis.  Thus, the Board 
concludes that the Veteran is also not entitled to a grant of 
service connection for a psychosis on a presumptive basis.

Generalized anxiety disorder was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be etiologically related to service.  Moreover, 
the Veteran has offered no contentions that generalized 
anxiety disorder is due to service, or that symptoms thereof 
have been present since service.  In view of the foregoing, 
the Board concludes that the Veteran is also not entitled to 
a grant of service connection for generalized anxiety 
disorder.

For claims filed after October 31, 1990, payment of 
compensation for any disability that is a result of the 
veteran's own abuse of alcohol or drugs is prohibited.  
Public Law No. 101-508, § 8052, as it amended former 38 
U.S.C. §§ 310 and 331 (currently codified at 38 U.S.C.A. 
§§ 1110, 1131).  In Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a veteran can 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  (The Allen decision has been 
construed to overrule, either in total or in part, VAOPGCPREC 
2-98 and VAOPGCPREC 7-99.)  The appellant does not contend 
that the veteran's alcohol abuse was incurred or aggravated 
as a result of his major depressive disorder or dysthymic 
disorder.  As such, service connection may not be established 
for alcohol dependence.

In this case, the Board finds that the evidence of record is 
in equipoise.  Accordingly, in resolving doubt in the 
Veteran's favor, the Board finds that the evidence of record 
is sufficient to establish that the Veteran's current major 
depressive disorder and dysthymic disorder are a result of 
his military service.  38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008).  


ORDER

Entitlement to service connection for major depressive 
disorder and dysthymic disorder is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


